 



Exhibit 10.3



 



Power of Attorney

 



I, the undersigned, Jialin Liang, a citizen of the People’s Republic of China
(the “PRC”), ID number 120104196711206810, being a shareholder of Changchun
Fangguan Electronics Technology Co., Ltd. (“Fangguan Electronics”) holding
75.70% equity interest (the “Equity Interest”) therein, hereby irrevocably
authorizes Changchun Fangguan Photoelectric Display Technology Co., Ltd.
(“WFOE”) to exercise the following powers and rights during the term of this
Power of Attorney:

 

I, the undersigned, authorize WFOE as my sole and exclusive attorney-in-fact to
exercise on my behalf the following shareholder’s rights in respect of the
Equity Interest, including but not limited to: (i) the right to attend
shareholders’ meetings and execute shareholder resolutions of Fangguan
Electronics, and (ii) all shareholder rights prescribed by applicable laws and
regulations and the articles of association of Fangguan Electronics, including,
without limitation, voting rights and the rights to sell, transfer, pledge or
otherwise dispose of all or part of the rights relating to the Equity Interest.

 



WFOE is authorized to execute the form Share Transfer Agreement included in the
Amended and Restated Exclusive Call Option Agreement (entered into between WFOE,
Xuemei Jiang the date hereof) on my behalf within the scope of authorization, to
timely perform the Amended and Restated Exclusive Call Option Agreement and the
Amended and Restated Equity Pledge Agreement, to each of which I am a party,
executed as of the date hereof, and cause Fangguan Electronics to timely perform
the Amended and Restated Exclusive Technical Support Service Agreement, to which
Fangguan Electronics is a party, executed as of the date hereof. The exercise of
the aforesaid rights does not constitute any restriction to the authorization
under this Power of Attorney.

 

Except otherwise provided herein, WFOE is entitled to exercise all necessary
rights in respect of the Equity Interest at its own discretion without the need
to obtain any oral or written instructions from me.

 

All acts of WFOE in respect of the Equity Interest shall be deemed as my own
acts and all documents executed by WFOE shall be deemed as executed by myself
with my acknowledgement.

 

This Power of Attorney is irrevocable and shall come into effect as of the date
hereof and continue to be valid during the period when I remain a shareholder of
Fangguan Electronics.

 

During the term of this Power of Attorney, I hereby waive all rights which are
related to the Equity Interest and authorized to WFOE under this Power of
Attorney, and will not exercise such rights myself. I shall negotiate with WFOE
in the event that I intend to exercise any right in respect of the Equity
Interest that has been authorized to WFOE hereunder.

 

 

/s/ Jialin Liang

Jialin Liang



   

Date: Dec-27, 2018

 

 

 

 

 